Exhibit 10.4

MAGNACHIP SEMICONDUCTOR CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

(TSR PERFORMANCE)

MagnaChip Semiconductor Corporation (the “Company”) has granted to the
Participant named in the Notice of Grant of TSR Restricted Stock Units (the
“Grant Notice”) to which this Restricted Stock Units Agreement (this
“Agreement”) is attached an Award consisting of Restricted Stock Units subject
to the terms and conditions set forth in the Grant Notice and this Agreement.
The Participant shall be entitled to Dividend Equivalent Rights with respect to
the Award.

The Award has been granted pursuant to and shall in all respects be subject to
the terms conditions of the MagnaChip Semiconductor Corporation 2011 Equity
Incentive Plan (the “Plan”), as amended from time to time, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a) “Dividend Equivalent Units” mean additional Restricted Stock Units credited
pursuant to Section 4.3.

(b) “Units” mean the Restricted Stock Units originally granted pursuant to the
Award and the Dividend Equivalent Units credited pursuant to the Award, as both
shall be adjusted from time to time pursuant to Section 10.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

1



--------------------------------------------------------------------------------

2. CERTAIN CONDITIONS OF THE AWARD.

2.1 Compliance with Local Law. The Participant agrees that the Participant will
not acquire shares pursuant to the Award, or transfer, assign, sell or otherwise
deal in such shares except in compliance with Local Law.

2.2 Employment Conditions. By accepting the Award, the Participant acknowledges
and agrees that:

(a) Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Award; and the Participant’s
right to receive shares in settlement of the Award after termination of Service,
if any, will be measured by the date of termination of the Participant’s active
Service and will not be extended by any notice period mandated under Local Law.
Subject to the foregoing and the provisions of the Plan, the Company, in its
sole discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.

(b) Notwithstanding anything to the contrary in the Grant Notice, if the
Participant is terminated without Cause or resigns for Good Reason, in each case
not in connection with a CIC Qualified Termination (each as defined in the
Participant’s employment agreement with the Company dated [__], 2018) prior to
the settlement of the Award, the Participant will remain eligible to vest
(determined in accordance with the terms set forth in the Grant Notice) in a pro
rata portion of the Restricted Stock Units on the Certification Date, determined
by multiplying the total number of Restricted Stock Units remaining outstanding
and unvested immediately prior to such termination by a fraction, the numerator
of which is the number of full months that the Participant provided continuous
Service during the Performance Period, and the denominator of which is the
number of full months in the full Performance Period. All Restricted Stock Units
in excess of the pro rata portion thereof that remains outstanding in accordance
with the immediately preceding sentence shall immediately be forfeited and
cancelled, and the Participant shall not be entitled to any compensation or
other amount with respect thereto. If a Change in Control occurs upon or
following such termination and prior to the end of the Performance Period, then
the portion of the Restricted Stock Units remaining outstanding and unvested
immediately prior to the Change in Control (after application of the foregoing
provisions of this Section 2.2(b)) that are eligible to vest and become
non-forfeitable (“CIC Post-Termination Units”) will be determined as of the date
of the Change in Control in accordance with Exhibit A to the Grant Notice and
the date of the Change in Control will serve as the last day of the Performance
Period for purposes of such determination. The CIC Post-Termination Units, if
any, will vest immediately upon the occurrence of the Change in Control.

(c) If the Participant incurs a CIC Qualified Termination, all outstanding and
unvested Units (after application of the provisions of Section 9) will fully
vest on the date of such termination.

(d) The vesting of the Award shall cease upon, and no Units shall vest
following, the Participant’s termination of Service for any reason other than as
set forth in Section 2.2 (b) or (c). Further, all unvested Units will be
forfeited and cancelled and the Participant will not be entitled to any
compensation or other amount with respect thereto.

 

2



--------------------------------------------------------------------------------

(e) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(f) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(g) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(h) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause, insofar as permitted under Local Law.

(i) The Participant is voluntarily participating in the Plan.

(j) The Award and resulting shares, if any, are an extraordinary item that does
not constitute compensation of any kind for Service of any kind rendered to any
Participating Company, and which is outside the scope of the Participant’s
employment contract, if any.

(k) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(l) In the event that the Participant is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any other Participating Company.

(m) The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the Participant obtains shares upon settlement of the Award,
the value of those shares may increase or decrease.

(n) In consideration of the grant of an Award, no claim or entitlement to
compensation or damages arises from termination of the Award or diminution in
value of the Award or shares acquired upon settlement of the Award resulting
from termination of the Participant’s Service (for any reason whether or not in
breach of Local Law) and the Participant irrevocably releases the Company and
each other Participating Company from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived the Participant’s entitlement to
pursue such a claim.

 

3



--------------------------------------------------------------------------------

2.3 Data Privacy Consent.

(a) THE PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE
COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE PARTICIPANT’S
PERSONAL DATA AS DESCRIBED IN THIS DOCUMENT BY AND AMONG THE MEMBERS OF THE
PARTICIPATING COMPANY GROUP FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE PARTICIPANT’S PARTICIPATION IN THE PLAN.

(b) THE PARTICIPANT UNDERSTANDS THAT THE PARTICIPATING COMPANY GROUP HOLDS
CERTAIN PERSONAL INFORMATION ABOUT THE PARTICIPANT, INCLUDING, BUT NOT LIMITED
TO, THE PARTICIPANT’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH,
SOCIAL INSURANCE NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB
TITLE, ANY SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL AWARDS OR
ANY OTHER ENTITLEMENT TO SHARES AWARDED, CANCELED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE PARTICIPANT’S FAVOR, FOR THE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE PLAN (“DATA”). THE PARTICIPANT UNDERSTANDS THAT
DATA MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE PARTICIPANT’S COUNTRY OR ELSEWHERE, WHICH MAY INCLUDE AREAS OUTSIDE THE
EUROPEAN ECONOMIC AREA AND THAT THE RECIPIENT’S COUNTRY MAY HAVE DIFFERENT DATA
PRIVACY LAWS AND PROTECTIONS THAN THE PARTICIPANT’S COUNTRY. THE PARTICIPANT
UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF
ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING THE PARTICIPANT’S LOCAL HUMAN
RESOURCES REPRESENTATIVE. THE PARTICIPANT AUTHORIZES THE RECIPIENTS TO RECEIVE,
POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE
PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PARTICIPANT’S
PARTICIPATION IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY
BE REQUIRED TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE PARTICIPANT MAY ELECT
TO DEPOSIT ANY SHARES ACQUIRED UPON SETTLEMENT OF THE AWARD. THE PARTICIPANT
UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT,
ADMINISTER AND MANAGE THE PARTICIPANT’S PARTICIPATION IN THE PLAN. THE
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY, AT ANY TIME, VIEW DATA, REQUEST
ADDITIONAL INFORMATION ABOUT THE STORAGE AND PROCESSING OF DATA, REQUIRE ANY
NECESSARY AMENDMENTS TO DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY
CASE WITHOUT COST, BY CONTACTING IN WRITING THE PARTICIPANT’S LOCAL HUMAN
RESOURCES REPRESENTATIVE. THE PARTICIPANT UNDERSTANDS, HOWEVER, THAT REFUSING OR
WITHDRAWING THE PARTICIPANT’S CONSENT MAY AFFECT THE PARTICIPANT’S ABILITY TO
PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE CONSEQUENCES OF THE
PARTICIPANT’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT, THE PARTICIPANT
UNDERSTANDS THAT HE OR SHE MAY CONTACT THE PARTICIPANT’S LOCAL HUMAN RESOURCES
REPRESENTATIVE.

3. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the

 

4



--------------------------------------------------------------------------------

Award, unless fraudulent or made in bad faith. Any and all actions, decisions
and determinations taken or made by the Committee in the exercise of its
discretion pursuant to the Plan or the Award or other agreement thereunder
(other than determining questions of interpretation pursuant to the preceding
sentence) shall be final, binding and conclusive upon all persons having an
interest in the Award. Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has actual authority with respect to such matter, right, obligation, or
election.

4. THE AWARD.

4.1 Grant of Units. The Company hereby grants to the Participant, subject to the
provisions of this Agreement, the Total Number of Restricted Stock Units set
forth in the Grant Notice, subject to adjustment as provided in Section 4.3 and
Section 10. Subject to the terms and conditions set forth in the Grant Notice,
this Agreement and the Plan, each Unit represents a right to receive on a date
determined in accordance with the Grant Notice and this Agreement one (1) share
of Stock.

4.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.

4.3 Dividend Equivalent Units. On the date that the Company pays a cash dividend
to holders of Stock generally, the Participant shall be credited with a number
of additional whole Dividend Equivalent Units determined by dividing (a) the
product of (i) the dollar amount of the cash dividend paid per share of Stock on
such date and (ii) the total number of Restricted Stock Units and Dividend
Equivalent Units previously credited to the Participant pursuant to the Award
and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.

5. VESTING OF UNITS.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. Dividend Equivalent Units shall become Vested Units at the
same time as the Restricted Stock Units originally subject to the Award with
respect to which they have been credited.

 

5



--------------------------------------------------------------------------------

6. COMPANY REACQUISITION RIGHT.

6.1 Grant of Company Reacquisition Right. In the event that the Participant’s
Service with a Participating Company is terminated by the Participating Company
for Cause, insofar as permitted under Local Law the Participant shall forfeit
and the Company shall automatically reacquire all Units (whether vested or
unvested), and the Participant shall not be entitled to any payment therefor
(the “Company Reacquisition Right”).

7. SETTLEMENT OF THE AWARD.

7.1 Issuance of Shares of Stock. Subject to the provisions of Section 7.3 below,
as soon as reasonably practicable following the date upon which Units vest (such
date, the “Settlement Date”) (but in no event later than March 15th of the
calendar year following the calendar year in which such vesting occurs), the
Company shall issue to the Participant with respect to each such Vested Unit one
(1) share of Stock. Shares of Stock issued in settlement of Units shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 7.3, Section 7 or the Company’s Trading Compliance
Policy or any stock ownership guidelines or holding period guidelines
established by the Board from time to time.

7.2 Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

7.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of United States federal,
state law and Local Law with respect to such securities. No shares of Stock may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable United States federal, state, or Local Law, or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, or the
impracticality of doing so, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

7.4 Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

 

6



--------------------------------------------------------------------------------

8. TAX WITHHOLDING.

Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges and agrees that the ultimate liability for
all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and or the Employer (i) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of Units, including the grant
and vesting of Units, subsequent delivery of shares and/or cash related to such
Units or the subsequent sale of any shares acquired pursuant to such Units and
receipt of any dividend equivalent payments (if any) and (ii) do not commit to
structure the terms or any aspect of this grant of Units to reduce or eliminate
the Participant’s liability for Tax-Related Items. The Participant shall pay the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of the Participant’s
participation in the Plan or the Participant’s receipt of Units that cannot be
satisfied by the means described below. Further, if the Participant is subject
to tax in more than one jurisdiction, the Participant acknowledges that the
Company and/or Employer (or former Employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction. The
Company may refuse to deliver the shares if the Participant fails to comply with
the Participant’s obligations in connection with the Tax-Related Items.

Prior to the taxable or tax withholding event, as applicable, the Participant
shall pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items; provided
that the arrangement in clause (1) of the following sentence shall be deemed to
be satisfactory to the extent that it alone, or combined with any other
arrangement satisfactory to the Board, satisfies the Participant’s obligations
in connection with the Tax-Related Items. In this regard, the Participant
authorizes the Company or Employer to withhold all applicable Tax-Related Items
legally payable by the Participant by (1) withholding a number of Shares
otherwise deliverable equal to the Retained Share Amount (as defined below),
(2) withholding from the Participant’s wages or other cash compensation paid by
the Company and/or Employer; and/or (3) withholding from proceeds of the sale of
shares acquired upon settlement of the Units, either through a voluntary sale or
through a sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization), to the extent permitted by the Administrator. The “Retained
Share Amount” shall mean a number of shares equal to the quotient of the
statutory tax withholding obligation of the Company triggered by the Units on
the relevant date, divided by the Fair Market Value of one share on the relevant
date or as otherwise provided in the Plan. If the obligation for Tax-Related
Items is satisfied by withholding a number of shares as described herein, the
Participant understands that he or she will be deemed to have been issued the
full number of shares subject to the settled Units, notwithstanding that a
number of shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of the settlement of the Units.

The Participant acknowledges and understands that the Participant should consult
a tax adviser regarding the Participant’s tax obligations prior to such
settlement or disposition.

 

7



--------------------------------------------------------------------------------

9. EFFECT OF CHANGE IN CONTROL.

9.1 Change in Control. Upon the occurrence of a Change in Control during the
Performance Period where a Replacement Award (as defined below) is provided to
the Participant at the time of the Change in Control in lieu of the Units, the
number of Units that remain outstanding and unvested following the Change in
Control and eligible to vest solely based on the passage of time will be
determined as of the date of the Change in Control in accordance with Exhibit A
to the Grant Notice (the “CIC Eligible Units”) and the date of the Change in
Control will serve as the last day of the Performance Period for purposes of
such determination. Subject to the Participant’s continuous employment, the CIC
Eligible Units will vest on December 31, 20201. Upon the occurrence of a Change
in Control where a Replacement Award is not provided to the Participant in lieu
of the Units, the CIC Eligible Units will vest. In either case, all Units in
excess of the CIC Eligible Units shall immediately be forfeited and cancelled,
and Participant shall not be entitled to any compensation or other amount with
respect thereto.

9.2 Replacement Award. A “Replacement Award” is an Award that (i) is the same
(i.e., the Award continues, other than with respect to performance conditions as
set forth in Section 9.1) or is of the same type as the Award that is replaced
or adjusted by a Replacement Award (the “Replaced Award”) (i.e., restricted
stock units); (ii) has a value at least equal to the value of the Replaced Award
at the time of the Change in Control; (iii) is subject to the same vesting
schedule as the Replaced Award; (iv) relates to equity securities of the Company
or its successor upon the Change in Control, or a parent of the Company or its
successor upon the Change in Control, which securities are subject to an
effective registration statement under the Securities Act; (v) if the
Participant is subject to U.S. federal income tax under the Code, the tax
consequences to the Participant under the Code of the Replacement Award are not
less favorable to the Participant than the tax consequences of the Replaced
Award; and (vi) its other terms and conditions are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including, but
not limited to, the provisions that would apply in the event of a subsequent
Change in Control). Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the preceding sentence are satisfied. The determination of
whether the requirements for a Replacement Award are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
good faith discretion (taking into account the requirements of Treasury
Regulation 1.409A-3(i)(5)(iv)(B) and compliance of the Replaced Award or
Replacement Award with Section 409A).

10. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock,

 

1 

NTD: Last day of performance period, to be updated for future grants.

 

8



--------------------------------------------------------------------------------

appropriate and proportionate adjustments shall be made in the number of Units
subject to the Award and/or the number and kind of shares or other property to
be issued in settlement of the Award, in order to prevent dilution or
enlargement of the Participant’s rights under the Award. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” Any and
all new, substituted or additional securities or other property (other than
regular, periodic cash dividends paid on Stock pursuant to the Company’s
dividend policy, which shall be treated in accordance with Section 4.3) to which
the Participant is entitled by reason of ownership of Units acquired pursuant to
this Award will be immediately subject to the provisions of this Award on the
same basis as all Units originally acquired hereunder. Any fractional Unit or
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number. Such adjustments shall be determined by the
Committee, and its determination shall be final, binding and conclusive.

11. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 4.3 and Section 10. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term unless otherwise required under applicable law. Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

12. LEGENDS.

The Company may at any time place legends referencing any applicable United
States federal, state or non-U.S. securities law, including Local Law,
restrictions on all certificates representing shares of stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.

13. MISCELLANEOUS PROVISIONS.

13.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 9 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

 

9



--------------------------------------------------------------------------------

13.2 Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or non-U.S. postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a

 

10



--------------------------------------------------------------------------------

paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.5(a) or may change the electronic
mail address to which such documents are to be delivered (if the Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.5(a).

13.6 Integrated Agreement. The Grant Notice (including its exhibits), this
Agreement and the Plan shall constitute the entire understanding and agreement
of the Participant and the Participating Company Group with respect to the
subject matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Participating Company Group with respect to such subject
matter. To the extent contemplated herein or therein, the provisions of the
Grant Notice, this Agreement and the Plan shall survive any settlement of the
Award and shall remain in full force and effect.

13.7 Country-Specific Terms and Conditions. Notwithstanding any other provision
of this Agreement to the contrary, the Award shall be subject to the specific
terms and conditions, if any, set forth in the Appendix to this Agreement which
are applicable to the Participant’s country of residence, the provisions of
which are incorporated in and constitute part of this Agreement. Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
specific terms and conditions applicable to such country will apply to the Award
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Agreement.

13.8 Applicable Law. This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of the County of Santa Clara, California, or the federal courts of the United
States for the Northern District of California, and no other courts, where this
Agreement is made and/or performed.

13.9 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

13.10 Clawback. The Award will be subject to recoupment in accordance with any
clawback or recoupment policy of the Company, including, without limitation, any
clawback or recoupment policy that the Company is required to adopt pursuant to
the listing standards of any national securities exchange or association on
which the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law.

 

11



--------------------------------------------------------------------------------

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF

MAGNACHIP SEMICONDUCTOR CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

TERMS AND CONDITIONS

This Appendix, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to the Participant if the
Participant is resident in the countries listed below. Capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and the Agreement.

NOTIFICATIONS

This Appendix also includes information regarding exchange control and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because such information may be out-of-date when the Participant’s Units vest
and/or the Participant sells any shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation. As a result, the Company is not
in a position to assure the Participant of any particular result. The
Participant is therefore advised to seek appropriate professional advice as to
how the relevant laws in the Participant’s country may apply to the
Participant’s situation.

Finally, if the Participant is a citizen or resident of a country other than
that in which the Participant is currently working, the information contained
herein may not apply to the Participant.

COUNTRY-SPECIFIC LANGUAGE

Below please find country specific language that applies to Korea.

SOUTH KOREA

Terms and Conditions

There are no country-specific provisions.

Notifications

Exchange Control Information. If the Participant receives in excess of
US$500,000 from the sale of shares, Korean exchange control laws require the
Participant to repatriate the proceeds to South Korea within 36 months of sale.

 

12



--------------------------------------------------------------------------------

UNITED STATES

Terms and Conditions for Participants subject to Tax in the United States

 

1.

The following paragraph is inserted as a new Section 13.10:

“Section 409A of the U.S. Internal Revenue Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Code Section 409A, so
that the income inclusion provisions of Code Section 409A(a)(1) do not apply.
This Agreement shall be administered in a manner consistent with this intent.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall any Participating Company or any of their respective
Subsidiary Corporations or Affiliates be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A or otherwise. For
purposes of this Agreement, “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any regulations
or any other formal guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service.”

Notifications

None.

 

13